Exhibit SGLP Announces Close of Vitol Transaction and Reorganization of Board and Management Team Tulsa, Okla. – November 24, 2009: SemGroup Energy Partners, L.P. (“SGLP”) (Pink Sheets: SGLP.PK) today announced that Vitol, Inc., part of the Vitol Group of companies (“Vitol”), has completed its acquisition (the “Vitol Change of Control”) of the membership interests of SemGroup Energy Partners G.P., L.L.C., SGLP’sgeneral partner, and SGLP’s subordinated units from Manchester Securities Corp., an affiliate of Elliott Management Corporation.In connection with the Vitol Change of Control, the board of directors of SGLP’s general partner (the “Board”) and the management team of SGLP’s general partner were reorganized.Further, SemGroup, L.P., SGLP’s former parent, no longer has any ownership interest in SGLP’s general partner, and, as previously announced, SGLP will change its name to Blueknight Energy Partners, L.P. effective December 1, 2009. Mr. Miguel A. (“Mike”) Loya, Vitol, Inc.’s President, stated, “We are pleased to have completed our acquisition of SGLP’s general partner.This acquisition is the culmination of the efforts of many individuals, both from Vitol and SGLP, and we are grateful for these contributions.We look forward to new opportunities with SGLP.” Reorganization of the Board In connection with the Vitol Change of Control, Messrs. Loya, Javed Ahmed, Christopher G. Brown,James C. Dyer, IV, Steven M. Bradshaw and John A. Shapiro were appointed to the Board.Messrs. Ahmed, Loya, Dyer and Brown are affiliated with Vitol.Messrs. Bradshaw and Shapiro will serve as independent members of the Board and will be members of the Conflicts Committee, Audit Committee and Compensation Committee of the Board.Mr. Bradshaw will chair the Conflicts Committee while Mr.
